UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 1, 2010 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders. On October 1, 2010, Coca-Cola Enterprises Inc. (the “Company”) held a special meeting of the Company’s shareowners to vote on (i) the proposal (“Proposal 1”) to adopt the Business Separation and Merger Agreement, dated as of February 25, 2010 as it may be amended from time to time by and among Coca-Cola Enterprises Inc. (“TCCC”), International CCE Inc., The Coca-Cola Company and Cobalt Subsidiary LLC and (ii) the proposal (“Proposal 2”) to adjourn the meeting, if necessary or appropriate, to solicit additional proxies.The matters acted upon at the special meeting are described in more detail in the Company’s Proxy Statement/Prospectus, filed with the Securities and Exchange Commission on August 26, 2010 and supplemented by the Supplement, filed with the Securities and Exchange Commission on September 7, 2010. The Company’s shareowners approved both matters.The following is a summary of the voting results for the proposals presented to the shareowners at the special meeting: Proposal 1― Adopt the Merger Agreement Voting results including any shares held by TCCC and its subsidiaries and any of the Company’s or TCCC’s directors and executive officers: For Against Abstain Voting results excluding any shares held by TCCC and its subsidiaries and any of the Company’s or TCCC’s directors and executive officers: For Against Abstain Proposal 2 ― Adjourn the Special Meeting Voting results including any shares held by TCCC and its subsidiaries and any of the Company’s or TCCC’s directors and executive officers: For Against Abstain Voting results excluding any shares held by TCCC and its subsidiaries and any of the Company’s or TCCC’s directors and executive officers: For Against Abstain 2 Item 8.01.Other Events. On October 1, 2010, the Company issued a press release announcing the results of the special meeting. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Exhibit99.1 Press Release issued by Coca-Cola Enterprises Inc., dated October 1, 2010. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 1, 2010 COCA-COLA ENTERPRISES INC. (Registrant) By:/s/ WILLIAM T. PLYBON Name:William T. Plybon Title:Vice President, Deputy General Counsel and Secretary 4
